Exhibit 10.2

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA  01886

 

July 26, 2013

 

Mr. Matthew Dillon

By electronic delivery

 

Dear Matt:

 

We greatly appreciate the contributions you have made to Sonus Networks, Inc. 
In connection with your resignation and the transition of your duties as Senior
Vice President, Global Services and Systems Management, effective August 15,
2013, the Compensation Committee has agreed that, although you will not be an
employee of the Company when the 2013 bonuses, if any, are paid out, you will
receive the difference, if any, between your bonus at target and the amount you
would have been eligible to receive pursuant to the March 28, 2013 amendment
(the “Amendment”) to  your October 2, 2008 employment letter (collectively with
the Amendment and a previous amendment dated February 15, 2013, the
“Agreement”).  Such bonus, if any, will be paid to you in cash, notwithstanding
the terms of the Amendment.

 

Except as modified by the terms of this letter, the terms of the Agreement will
remain unaltered and in full force and effect.  Capitalized terms not defined in
this letter have the same definitions given to them in the Agreement.

 

Very truly yours,

 

/s/ Raymond P. Dolan

 

Raymond P. Dolan

 

President and Chief Executive Officer

 

 

 

 

 

Agreed:

 

 

 

/s/ Matthew Dillon

 

Matthew Dillon

 

 

--------------------------------------------------------------------------------